DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

2.	 This application contains claims 1-20, which are directed to the following patentably
distinct species:
Species 1, figure 4;
Species 2, figure 5;
Species 3, figure 6;
Species 4, figure 7;
Species 5, figure 8;
Species 6, figure 9;
Species 7, figure 10;
The species are independent or distinct because there are multiple patentably distinct embodiments of an invention claimed (for example, paragraphs 0002,0005-0007,0055-0059,0064-0065,0068 of disclosure of the current invention), and there is a serious burden to examine all of them. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the Species 1-7 are self-evident for a search and Species 1, figure 4 (which can be read in claim 1), discloses an encoder for encoding video data, base and enhancement layer encoding, and a search is in HO4N 19/00;
but the Species 6, figure 9 (which can be read in claim 11), discloses compensation step of the machine-targeted structure and/or the encoding process used to produce the human-targeted set of encoded data; determination of human agent or a computer/machine agent, and a search is in H04N 7/157. The Species 1 and species 6 show the search and examination burden in two different CPC groups/sub-groups.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.
Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over Furthermore:
It is noted that, claims 14 and 19, recites the second video data, which are subject to lack of antecedent basis. And furthermore;
Claims 1-20, recites encoding and/or decoding/decoded data, which are subject to 112 (b) rejection; since the data is a general terms and consider to be indefinite; the terms data, should be clarified in the claim, as for what kind of data applicant refers to, is it video data and/or audio data.
Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application

http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482